             Case 1:20-cv-00848-LJV Document 3 Filed 07/11/20 Page 1 of 2



                                                                                            PS/CD
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 MARSHEEM JOHNSON,

                 Petitioner,

        v.                                                  20-CV-00848 LJV
                                                            ORDER
 GROVELAND CORRECTIONAL
 FACILITY,

                 Respondent.


       The pro se petitioner, Masheem Johnson, is an inmate confined at the Groveland

Correctional Facility (“Groveland”) in Sonyea, New York. He seeks relief under 28

U.S.C. § 2254, alleging that his conviction in the county court of Onondaga County,

New York, was unlawfully obtained. Docket Item 1. For the reasons that follow, the

Court transfers the matter to the United States District Court for the Northern District of

New York.

       Under 28 U.S.C. § 2241(d),

       [w]here an application for a writ of habeas corpus is made by a person in
       custody under the judgment and sentence of a State court of a State which
       contains two or more Federal judicial districts, the application may be filed
       in the district court for the district wherein such person is in custody or in the
       district court for the district within which the State court was held which
       convicted and sentenced him and each of such district courts shall have
       concurrent jurisdiction to entertain the application. The district court for the
       district wherein such an application is filed in the exercise of its discretion
       and in furtherance of justice may transfer the application to the other district
       court for hearing and determination.

Id. (emphasis added). Groveland is located within the Western District of New York,

and Onondaga County is located within the Northern District of New York. Venue

therefore properly lies in either district. The Court nevertheless finds that transfer of this

                                               1
           Case 1:20-cv-00848-LJV Document 3 Filed 07/11/20 Page 2 of 2




matter would be “in furtherance of justice.” See id. All records relating to the

petitioner's underlying criminal conviction, and presumably any witnesses other than the

petitioner himself who might testify at a hearing, are located in Onondaga County,

making the Northern District a more convenient venue. See Braden v. 30th Judicial

Circuit Court of Ky., 410 U.S. 484, 499 (1973).

         The Court leaves a decision on the petitioner’s motion to proceed in forma

pauperis, Docket Item 2, to the Northern District of New York.


                                          ORDER


         In light of the above, IT IS HEREBY ORDERED that the Clerk of Court shall

transfer this matter to the United States District Court for the Northern District of New

York.

         SO ORDERED.

Dated:         July 11, 2020
               Buffalo New York

                                               /s/ Hon. Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




                                             2
